                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:19-CR-00007-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )               ORDER
                                                            )
 ELIJAH STEVARUS HALLMAN,                                   )
                                                            )
                       Defendant.                           )


       PURSUANT to 28 U.S.C. §1866, IT IS HEREBY ORDERED that the term of service

for the jury empaneled in this matter on March 18, 2019, is extended for such length of time as is

necessary to complete service in this particular case.



                                             Signed: March 26, 2019




                                                 1
